 Case 2:19-cv-07563-SVW-JEM Document 16 Filed 07/27/21 Page 1 of 1 Page ID #:3133



1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     WILSON CLAUDE CHOUEST JR.,                  )    Case No. CV 19-7563-SVW (JEM)
12                                               )
                         Petitioner,             )
13                                               )    ORDER ACCEPTING FINDINGS AND
                  v.                             )    RECOMMENDATIONS OF UNITED
14                                               )    STATES MAGISTRATE JUDGE
     STU SHERMAN, Warden,                        )
15                                               )
                         Respondent.             )
16                                               )
17
           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
     records on file, and the Report and Recommendation of the United States Magistrate
19
     Judge. No Objections to the Report and Recommendation have been filed within the time
20
     allowed for Objections. The Court accepts the findings and recommendations of the
21
     Magistrate Judge.
22
           IT IS ORDERED that: (1) the Petition for Writ of Habeas Corpus is denied; and (2)
23
     Judgment shall be entered dismissing this action with prejudice.
24

25
     DATED:     July 27, 2021
26                                                        STEPHEN V. WILSON
                                                     UNITED STATES DISTRICT JUDGE
27

28
